Title: From Alexander Hamilton to William Heth, 26 June 1792
From: Hamilton, Alexander
To: Heth, William



Private
Dear Sir
[Philadelphia] June 26, 1792

This accompanies an official letter. I acknowlege, I doubt the accuracy of the opinion of the Attorney General on the last point.
A law is not to be so litterally construed as to involve absurdity and oppression. The legislature might reasonably restrain its officers from future buying and selling of stock, but could not reasonably prevent their making a disposition of property, which they had previously acquired according to the laws of their country.
At the same time for greater caution I should in my own case follow the strict interpretation.
All my property in the funds is about 800 Dollars 3 per Cents. These, at a certain period, I should have sold, had I not been unwilling to give occasion to cavil.
The restriction itself, as it respects the officers of the Treasury, and I rather think the commissioners of loans, is a wise & unexceptionable one. But the propriety of its further extension is not obvious, and I doubt whether it will be lasting. The act passed in a prodigious hurry.
A H
